Baldwin, J.,
delivered the opinion of the'Court—Terry, C. J., concurring.
Injunction to restrain the defendant from proceeding to collect a tax on personal property.
Waiving other obstacles of a very serious import, which oppose the plaintiff’s proceeding, we think that the bill states no sufficient ground for equitable interposition. The remedy by injunction is unauthorized in cases like this, except where the injury is irreparable, if, indeed, that furnishes a sufficient ground for interference. This must appear in the bill by some issuable averment, and be sustained, if denied at the hearing. It is not shown that the Tax Collector would not be able to respond in damages. On the contrary, he asserts that he and his sureties are amply able to answer in any damages incurred by proceeding to collect the tax. The tax is no cloud upon the title of real estate, and its collection, by distress or seizure of chattels, is no more than an ordinary trespass, if the tax be illegal, or the conduct of the officer unauthorized. The New York cases (1 Abbott, 4 ; Ib. 79; Ib. 250) go much further than it is necessary for us to go, in this respect. But, if the ■ principle contended for be adopted, Chancery might restrain, from anything we can see to the contrary, every threatened, unauthorized invasion of real or personal property. This would be to throw into Chancery a great portion of all the torts committed or threatened.
Judgment reversed and bill dismissed.